IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-50852
                           Summary Calendar



UNITED STATES OF AMERICA

                                          Plaintiff-Appellee,

versus

JOSE OSCAR TRUJILLO-RAMIREZ,

                                          Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Western District of Texas
                      USDC No. DR-99-CR-348-1
                        --------------------
                            June 1, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Oscar Trujillo-Ramirez has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Trujillo has received a copy of counsel’s motion and

brief but has not filed a response.    Our independent review of

the brief and the record discloses no nonfrivolous issue for

appeal.   See id.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.